Case 1:20-cv-06985-LTS-SLC Document 49-8 Filed 12/11/20 Page 1 of 2

(SR SOLUTIONS

November 30, 2020

 

VIA CERTIFIED MAIL

KDC Consulting LLC
120 Crown Chase Drive
Stockbridge, GA 30281

Re: Demand for Indemnification and Tender of Defense
Curry, et al. v. GRC Solutions, LLC, et al.,
Case No. 1:20-cv-06985 (LTS)

Dear Sir or Madam:

GRC Solutions, LLC (“GRC”) has been named as a defendant in the above referenced
lawsuit, which concerns allegations of unpaid overtime in connection with certain services
provided by your agent or employee, Mr. Kenneth Curry. Pursuant to that certain Master
Independent Contractor Agreement dated October 6, 2017 (the “MSA”), demand is hereby made
that KDC Consulting LLC (“KDC”) indemnify and hold harmless GRC in connection with any
and all claims asserted by Mr. Curry in that lawsuit.

As you will recall, in the MSA, KDC and GRC expressly acknowledged that any services
provided by employees of KDC would be performed “on an ‘as needed’ basis as an independent
contractor,” and that “Employees of KDC shall not be entitled to any benefits accorded to GRC’s
employees.” KDC assumed sole responsibility for the payment of any and all compensation to
be made to its employees. According to the allegations in the Complaint, it appears that KDC
failed to compensate Mr. Curry in accordance with applicable law.

In the MSA, KDC agreed to “indemnify and hold GRC harmless from any claims, losses,
costs, fees, liabilities, damages or injuries suffered by GRC arising out of KDC’s failure or
negligence with respect KDC’s obligations.” Please be advised that GRC has engaged the law
firm of Davis Wright Tremaine LLP (“DWT”), a firm experienced in litigating issues like those
raised by Mr. Curry, to assist with its defense. Accordingly, we demand that KDC accept GRC’s
tender of its defense by DWT. Please let us know if KDC intends to challenge or deny GRC’s
tender by no later than December 10, 2020. Unless directed otherwise, we will submit all bills
for GRC’s legal defense directly to you.

If KDC does not accept this tender, GRC will bring third party claims against KDC in order
to enforce its contractual rights, and will seek to recover against KDC all associated costs, fees,
and damage awards that may result from the litigation or any associated settlement, pursuant to
KDC’s defense, indemnity and hold harmless obligations under the MSA.

We look forward to hearing from you.

33 Wood Ave South, Suite 600, Iselin NJ 08830 © (o) 855.860.4777 e (f) 732.651.1195

www.egrcrisksolutions.com
4815-0940-7436v.2 0110703-000003
Case 1:20-cv-06985-LTS-SLC Document 49-8 Filed 12/11/20 Page 2 of 2

Very truly yours,

Rollin. UC

 

GRC Solutions, LLC

48 15-0940-7436v.2 0110703-000003

 
